DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 25 directed to Group II non-elected without traverse.  Accordingly, claim 25 has been cancelled.
Allowable Subject Matter
Claims 1-24 are allowed.  Considering claim 1, the applicant argues with the applicant’s arguments.  Furthermore, the prior does not teach a method of improving reliability in an ultrasound system comprising a plurality of transducer elements a phase generator connected to a plurality of phase transmission lines the method comprising: reducing the differential voltage between the phases at the phase generator and reducing the differential voltage between the phases at near the beamforming switches in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837